DETAILED ACTION
 Claims 1 - 5 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.
	Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 5 held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101, The rationale for this finding is explained below: 
	the steps, acquiring and estimating, cited in the independent method claim is not tied to a machine, composition of matter or manufacture; the claimed steps can be performed by mental exercise of a person or an abstract idea of a person that hold non-patentable credence which also made the claimed invention lacking patentable utility.
The above analysis is based on guidelines set forth by the machine or transformation test. The machine or transformation test remains an investigative tool and is useful starting point for 
These steps recite and describe mathematical relationships and algorithms, which has been found by the courts (e.g., Benson, Flook, Diehr, Grams) to be an abstract idea. 
These steps can be performed mentally, and are similar to the concepts identified as abstract ideas by the courts (e.g., using categories to organize and store information for transmission (Cyberfone) or comparing new and stored information and using rules to identify options in (SmartGene)).
	Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Analysis - 35 USC § 112
Claim limitations “an OFF information acquiring section configured to acquire OFF information of stopping image capturing of a user of a moving body; an image acquiring section configured to acquire an image obtained by the image capturing of the user; a moving body information acquiring section configured to acquire moving body information including behavior of the moving body; a user information acquiring section configured to acquire user information that is information of the user; and an estimating section configured to, when at least the OFF information is acquired, estimate an emotion of the user based on the acquired moving body information and user information…” has/have been interpreted under 35 U.S.C. 112(f) or  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an OFF information acquiring section, a moving body information acquiring section,  a user information acquiring section, and an estimating section ” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “an OFF information acquiring section, a moving body information acquiring section, a user information acquiring section, an estimating section, and a learning result acquiring section” show no structural modifier in the claim.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or 35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows no corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The original filed specification nor the drawing fails to clearly define or describe in detail of the “an OFF information acquiring section, a moving body information acquiring section, a user information acquiring section, an estimating section, and a learning result acquiring section” of claims 1-4.  Applicant's original filed specification fails to provide sufficient description in such a way as to enable one of ordinary skilled in the art to make and/or use of the claimed invention. For the purpose of this examination “an OFF information acquiring section, a moving body information acquiring section, a user information acquiring section, an estimating section, and a learning result acquiring section” will be any arbitrary hardware(s) or software(s) performing identical functions.
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 1-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. For claim 1, the filed specification fails to explicitly state and define the specific structural content(s) required to perform the functions of the claimed generic placeholder, such as: “an OFF information acquiring section, a moving body information acquiring section, a user information acquiring section, an estimating section, and/or a learning result acquiring section ”. 
All dependent claims base on the rejected independent claim 1 are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (herein: AAPA) (JP2017138762A).
	Note: English translation is provided and cited by the current office action. 


	an OFF information acquiring section configured to acquire OFF information of stopping image capturing of a user of a moving body (step 25, “… when the ignition switch of vehicle 100 is turned off (step S25 = YES), the driver's emotion estimation process shown in FIG. 3 is terminated…” Page 10, paragraph: [0022-23]); 
	an image acquiring section (110) configured to acquire an image obtained by the image capturing of the user (Page 7, [0010] and Page 12, [0025]); 
	a moving body information acquiring section configured to acquire moving body information including behavior of the moving body “…amount of the behavior including the movement and the posture of the driver during the travel of the vehicle but also the feature amount of the behavior including the movement and the posture of the passenger, and estimates the emotion of the driver while comparing the detected feature amounts …” (Page 6, [0006] and Page 7, [0009]); 
	a user information acquiring section configured to acquire user information that is information of the user (Page 6, [0006] and Page 7, [0009]); and 
	an estimating section configured to, when at least the OFF information is acquired, estimate an emotion of the user based on the acquired moving body information and user information (steps 10-25, Page 10 [0022], Page 11 [0024], Page 7, [0011]).

	Claim 5 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by AAPA. AAPA further discloses an information processing method (steps 10-25) [0022-23]. All other identical limitations are rejected based on the same rationale as shown above.

	For claim 2, AAPA discloses the moving body information includes position information of the moving body (Page 12, [0026]).

	For claim 3, AAPA discloses a learning result acquiring section (learning model) configured to acquire results obtained by estimating the emotion of the user based on the acquired image and, for each of a plurality of the users (Page 6, [0007], Page 8 [0014], Page 11 [0023]), 
	performing machine learning concerning an association between the estimated emotion of the user and the acquired moving body information and user information (Page 6, [0007], Page 8 [0014], Page 11 [0023]), 
	wherein the estimating section is configured to estimate the emotion of the user based on the acquired moving body information and user information and the acquired results of the machine learning (Page 6, [0007], Page 8 [0014], Page 11 [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (herein: AAPA) (JP2017138762A) in view of Zhao et al.  (US Pub. 20180178808 A1).

	For claim 4, AAPA discloses all limitation this claim depends on.
But AAPA doesn’t explicitly teach the following limitation taught by Zhao.
Zhao discloses the estimating section estimates at least sleepiness as the emotion of the user [0061, 0102, 0121].
Since, all are analogous arts addressing an emotion detection scheme use in a vehicular monitoring system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of AAPA and Zhao to ensure various alarming emotions can be detected and monitor, thus, improving adaptability and effectiveness of the monitoring system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20180304806 A1 - a driver state sensing method, and a vehicle including the same. The driver state sensing system includes an image photographing unit composed of a single channel to photograph images, a controller that extracts at least one shape point from a driver image sensed in the images and compares a motion vector calculated based on the amount of change of the shape point with at least one drowsiness vector stored in advance to determine 

US 20150098609 A1 - an action recognition system recognizes driver actions by using a random forest model to classify images of the driver. A plurality of predictions is generated using the random forest model. Each prediction is generated by one of the plurality of decision trees and each prediction comprises a predicted driver action and a confidence score. The plurality of predictions is regrouped into a plurality of groups with each of the plurality of groups associated with one of the driver actions. The confidence scores are combined within each group to determine a combined score associated with each group. The driver action associated with the highest combined score is selected.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/PAKEE FANG/
Primary Examiner, Art Unit 2642